 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT

 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA,                          Case No. 19CR638-GPC
 9                       Plaintiff,
10          v.                                           JUDGMENT AND ORDER
11                                                       DISMISSING THE
      YENIFER YULISSA AVALOS-                            INDICTMENT WITHOUT
12    HERNANDEZ(1),                                      PREJUDICE
      ISMAR JOSE ESTRADA-LEAL(2),
13
14                       Defendant.
           On motion of the United States, with no objection by Defendants, and with good
15
     cause shown, the Indictment in this case is hereby dismissed without prejudice and the bond
16
     exonerated.
17
18
     Dated: June 14, 2019
19
20
21
22
23
24
25
26
27
28


30
